Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 In Applicant’s Response to RCE dated 12/06/2021, Applicant amended Claims 1-4, 6-8, 10-12, 16-17, and 20, added Claims 21-25, and argued against all rejections previously set forth in the Office Action dated 10/14/2021.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1-8 and 10-20 under 35 U.S.C. §103(a) previously set forth are withdrawn.
In light of Applicant’s submission of Terminal Disclaimer, the rejections of Claims 1-8 and 10-20 under Double Patenting previously set forth are withdrawn.

Terminal Disclaimer

The terminal disclaimer filed on 02/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent No. 10817157 and 11010336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Hunter on 02/02/2022.
The application has been amended as follows:
In the claims:
(Currently Amended) A system comprising:
a memory storing computer-readable instructions in a virtual computing system; and
a processor executing the computer-readable instructions to:
display a dashboard configured to receive user selections to create a cloned source database;
receive a first selection of a database engine type for provisioning a source database;
receive a second selection of a source database virtual machine on which [[a]] the cloned source database is to be created;
receive a third selection of a Service Level Agreement (“SLA”) defining a duration for which the source database is to be protected after creation of the cloned source database; 
receive a fourth selection of a protection schedule comprising a first frequency of capturing snapshots and indicating which of the captured snapshots are to be used for protecting the source database during the duration; [[and]]
create the cloned source database on the source database virtual machine based on the first selection, the second selection, the third selection, and the fourth selection from the dashboard; and
display a status of the cloned source database on the dashboard indicating a progress of creation of the cloned source database on the source database virtual machine.

2.	(Previously Presented) The system of claim 1, wherein the processor further executes computer-readable instructions to request the first selection, the second selection, the third selection, and the fourth selection in one or more user interfaces, and wherein the one or more user interfaces for receiving the second selection, the third selection, and the fourth selection are tailored for the database engine type received in the first selection. 
3.	(Previously Presented) The system of claim 1, wherein the protection schedule comprises a second frequency of capturing transactional logs from the source database upon creation, wherein the second frequency is different than the first frequency.  
4.	(Canceled) 
5.	(Original) The system of claim 1, wherein the second selection comprises selection of an existing source database virtual machine on which to provision the source database or creating a new source database virtual machine on which to provision the source database. 
6.	(Previously Presented) The system of claim 1, wherein the duration for which the source database is to be protected is defined by a continuous parameter in the SLA indicating a number of days for which the source database is to be protected to a point-in-time, a daily parameter in the SLA indicating a number of days for which the source database is to be protected using a daily snapshot, a weekly parameter in the SLA indicating a number of weeks for which the source database is to be protected using a weekly snapshot, a monthly parameter in the SLA indicating a number of months for which the source database is to be protected using a monthly snapshot, and a quarterly parameter in the SLA indicating a number of quarters for which the source database is to be protected using a quarterly snapshot. 

7.	(Previously Presented) The system of claim 6, wherein the protection schedule further defines which of the captured snapshots are to be used for the daily snapshot, the weekly snapshot, the monthly snapshot, and the quarterly snapshot.
8.	(Previously Presented) The system of claim 1, wherein the processor further executes computer-readable instructions to receive a fifth selection of a software profile defining software and operating system parameters for the database engine type that is selected, and wherein the source database is further created based on the fifth selection.
9.	(Canceled) 
10.	(Previously Presented) The system of claim 1, wherein the processor further executes computer-readable instructions to:
	receive a database size of the source database to be created;
	convert the database size into a number of virtual disks; and
	provision the source database with the number of virtual disks.
	11.	(Currently Amended) A method comprising:
displaying a dashboard configured to receive user selections to create a cloned database;
receiving, by a processor in a virtual computing system, a first selection of a database engine type for provisioning a source database;
receiving, by the processor, a second selection of [[a]] the cloned source database virtual machine on which the source database is to be created;
receiving, by the processor, a third selection of a Service Level Agreement (“SLA”) defining a duration for which the source database is to be protected after creation of the cloned source database; 
receiving, by the processor, a fourth selection of a protection schedule comprising a first frequency of capturing snapshots and indicating which of the captured snapshots are to be used for protecting the source database during the duration; [[and]]
creating, by the processor, the cloned source database on the source database virtual machine based on the first selection, the second selection, the third selection, and the fourth selection from the dashboard; and
displaying, by the processor, a status of the cloned source database on the dashboard indicating a progress of creation of the cloned source database on the source database virtual machine.
12.	(Previously Presented) The method of claim 11, wherein the protection schedule comprises a second frequency of capturing transactional logs from the source database upon creation, wherein the second frequency is different than the first frequency.  
13.	(Original) The method of claim 11, further comprising receiving, by the processor, selection of a cluster of the virtual computing system on which the source database virtual machine is located for provisioning the source database.
14.	(Original) The method of claim 11, wherein the second selection comprises at least one of a software profile, a compute profile, a network profile, or a parameter profile. 

15.	(Original) The method of claim 11, further comprising creating, by the processor, a cloned database from the source database, wherein the cloned database is created from the snapshots and the transactional logs of the source database.
16.	(Previously Presented) The method of claim 15, further comprising receiving a fifth selection of a software profile defining software and operating system parameters for the database engine type that is selected, and wherein the source database is further created based on the fifth selection. 
	17.	(Currently Amended) An apparatus comprising:
a memory comprising computer-readable instructions stored thereon; and 
a processor that executes the computer-readable instructions to:
display a dashboard configured to receive user selections to create a cloned 	source database;
receive a first selection of a database engine type for provisioning a source database;
receive a second selection of a source database virtual machine on which [[a]] the cloned source database is to be created;
receive a third selection of a Service Level Agreement (“SLA”) defining a duration 	for which the source database is to be protected after creation; 
receive a fourth selection of a protection schedule comprising a first frequency 	of capturing snapshots and indicating which of the captured snapshots are to be used 	for protecting the source database during the duration; and
create the cloned source database on the source database virtual machine based 	on the first selection, the second selection, the third selection, and the fourth selection 	from the dashboard; and
display a status of the cloned source database on the dashboard indicating a 	progress of creation of the cloned source database on the source database virtual 	machine.
18.	(Original) The apparatus of claim 17, wherein to receive the second selection, the processor executes the computer-readable instructions to request selection of a cluster of the virtual computing system on which the source database virtual machine is located for provisioning the source database.
19.	(Original) The apparatus of claim 17, wherein the processor further executes the computer-readable instructions to create a cloned database from the source database, wherein the cloned database is created from the snapshots and the transactional logs of the source database.
20.	(Previously Presented) The apparatus of claim 19, wherein the protection schedule comprises a second frequency of capturing transactional logs from the source database upon creation, wherein the second frequency is different than the first frequency.  
21.	(Previously Presented)  The system of claim 1, wherein the processor further executes computer-readable instructions to receive a fifth selection of a network profile defining a location of the source database virtual machine.

22.	(Previously Presented)  The system of claim 1, wherein the processor further executes computer-readable instructions to receive a fifth selection of a compute profile defining compute resources to be associated with the source database, and wherein the source database is further created based on the fifth selection.
23.	(Previously Presented)  The system of claim 1, wherein the processor further executes computer-readable instructions to receive a fifth selection of a database parameters profile defining custom parameters to be associated with the source database, and wherein the source database is further created based on the fifth selection.
24.	(Previously Presented)  The system of claim 1, wherein the second selection, the third selection, and the fourth selection are received after the first selection. 
25.	(Previously Presented)  The system of claim 1, wherein receiving the third selection comprises receiving a level of the SLA from a list of predefined SLA levels. 


Allowable Subject Matter

	Claims 1-3, 5-8, and 10-25 are allowed.




The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 11/17/2021, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 11, and 17.
	Claims 2-3, 5-8, 10, 12-16, and 18-25:
	These claims incorporate the allowable subject matter of Claims 1, 11, and 17, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.